Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 6, 2019

                                       No. 04-19-00446-CV

                                Paul WILLIAMS and SACC, Inc.,
                                         Appellants

                                                 v.

                                         Barbara GRANT,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI09043
                          The Honorable Aaron Haas, Judge Presiding


                                          ORDER

        The reporter’s record was due July 29, 2019. On August 2, 2019, the court reporter
responsible for preparing the reporter’s record filed a notice stating that the reporter’s record has
not been filed because: (1) appellant has failed to request the record in writing, and (2) appellant
has failed to pay or make arrangements to pay the reporter’s fee for preparing the record and
appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.

        The reporter’s record must be filed no later than ten (10) days after the date appellant’s
written proofs are filed with this court.

        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date the clerk’s record is filed, and the court will consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court